Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the language “satisfying following condition” and “further satisfies following conditions” appears generally throughout the claims. This language should be corrected to “satisfying the following condition” or similar.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, +, +, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, +, +, +, +, + or +, +, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 3, 9, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of the system, which leaves a majority of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of claimed the variations.

The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed three working models using the power arrangement of +, +, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
	The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the .

Allowable Subject Matter
Claims 4, 7-12, 14, 16 would be considered allowable but for their dependence on rejected claim 1 and the 112 issue indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (PGPUB 20130335833) in view of Baik et al. (PGPUB 20170153421).

Regarding claim 1, Liao discloses a camera optical lens, comprising, from an object side to an image side (Embodiment 1 is specifically cited here but also see embodiments 2, 5 and 8): 
a first lens having a positive refractive power (110 Table 1, 210 Table 3, 510 Table 9 and 810 Table 15);  
5a second lens having a positive refractive power (120 Table 1, 220 Table 3, 520 Table 9 and 820 Table 15); 
a third lens having a positive refractive power (130 Table 1, 230 Table 3, 530 Table 9 and 830 Table 15); 
a fourth lens (140 Table 1, 240 Table 3, 540 Table 9 and 840 Table 15); 
a fifth lens (150 Table 1, 250 Table 3, 550 Table 9 and 850 Table 15); and 
a sixth lens (160 Table 1, 260 Table 3, 560 Table 9 and 860 Table 15), 
10wherein the camera optical lens satisfies following conditions:
 2.00 ≤ f2/f3 ≤ 5.00 (See at least Table 1 where f2 = 7.91 and f3 = 3.44 giving 4.23);
where f2 denotes a focal length of the second lens;  15f3 denotes a focal length of the third lens; d3 denotes an on-axis thickness of the second lens; and d5 denotes an on-axis thickness of the third lens.
Liao does not disclose wherein satisfying 1.00 ≤ d3/d5 ≤ 2.00.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Liao and Baik such that the d3/d5 expression was satisfied motivated by reducing the size of the device. 

Regarding claim 2, modified Liao discloses further satisfying the following conditions:
2.03 ≤ f2/f3 ≤ 4.95 (See at least Table 1 of Liao where f2 = 7.91 and f3 = 3.44 giving 4.23); and
1.01 ≤ d3/d5 ≤ 1.90 (See Fig. 9 of Baik where d3 = .3644 and d5 = .3218 giving 1.13).

Regarding claim 3, modified Liao discloses wherein the first lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and  25the camera optical lens further satisfies following conditions ([0144]):
-5.23 ≤ (R1+R2)/(R1-R2) ≤ -0.96 (Table 15 where R1 =3.352, R2 = 11.624 giving -1.81 ); and
0.05 ≤ d1/TTL ≤ 0.16 (Table 15 where d1 = 0.33, TTL = 4.789 giving 0.068);
  18where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R1 denotes a curvature radius of the object side surface of the first lens; 5R2 denotes a curvature radius of the image side surface of the first lens; TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis; and dl denotes an on-axis thickness of the first lens.
Modified Liao does not disclose satisfying 0.48 ≤ f1/f ≤ 1.87 (Table 15 of Liao discloses an f1/f of 2.26). However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as lens radii, thickness and index of refraction to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.48 ≤ f1/f ≤ 1.87, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to modify the focal length of the first lens and/or system to satisfy the expression above motivated by improving image quality.

Regarding claim 5, modified Liao discloses wherein the second lens comprises an 15image side surface being convex in a paraxial region ([0145]), and the camera optical lens further satisfies following conditions:    
0.90 ≤ f2/f ≤ 7.35 (Table 15 where f2 = 8.70 and f = 3.63 giving 2.39);
0.04 ≤ d3/TTL ≤ 0.19 (Table 15 where d3 = 0.358 and TTL = 4.789 giving 0.075);
20where f denotes a focal length of the camera optical lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an 25image plane of the camera optical lens along an optic axis.
Modified Liao does not disclose satisfying -0.95 ≤ (R3+R4)/(R3-R4) ≤ 2.23. However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as lens radii, thickness and index of refraction to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -0.95 ≤ (R3+R4)/(R3-R4) ≤ 2.23, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of 

Regarding claim 6, modified Liao discloses further satisfies the following conditions:    
1.44 ≤ f2/f ≤ 5.88 (Table 15 where f2 = 8.70 and f = 3.63 giving 2.39);
0.06 ≤ d3/TTL ≤ 0.15 (Table 15 where d3 = 0.358 and TTL = 4.789 giving 0.075)..
Modified Liao does not disclose satisfying -0.59 ≤ (R3+R4)/(R3-R4) ≤ 1.78. However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as lens radii, thickness and index of refraction to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -0.59 ≤ (R3+R4)/(R3-R4) ≤ 1.78, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to modify the shape of the second lens of the system to satisfy the expression above motivated by improving image quality.

Regarding claim 13, modified Liao discloses wherein the sixth lens has a negative refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in a paraxial region, and
the camera optical lens further comprises satisfies following conditions:    
0.90 ≤ f6/f ≤ 7.35 (Table 1 where f6 = -5.97 and f = 3.66 giving -1.63); and
0.06 ≤ d1/TTL ≤ 0.19 (Table 1 where d11 = 0.440 and TTL = 4.71 giving 0.09);
where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; 10R12 denotes a curvature 
Modified Liao does not disclose satisfying 0.63 ≤ (R11+R12)/(R11-R12) ≤ 1.99. However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as lens radii, thickness and index of refraction to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.63 ≤ (R11+R12)/(R11-R12) ≤ 1.99, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to modify the shape of the sixth lens of the system to satisfy the expression above motivated by improving image quality.

Regarding claim 15, modified Liao discloses further satisfying a following condition:
0.39 ≤ f12/f ≤ 1.26 (Table 1 of Liao where f12 = 4.48 and f = 3.63 giving 1.24),
where f denotes a focal length of the camera optical lens; and f12 denotes a combined focal length of the first and second lens.

Regarding claim 17, modified Liao discloses wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along 30an optic axis is smaller than or equal to 4.78mm (Table 1 of Liao where TTL = 4.709 and Fig. 9 of Baik where TTL = 4.15).

Regarding claim 18, modified Liao wherein the total optical length TTL of the camera optical lens is smaller than or equal to 4.57mm (Fig. 9 of Baik where TTL = 4.15)


Regarding claim 20, modified Liao discloses wherein an F number of the camera optical lens is smaller than or equal to 2.83 (Table 1 Liao where Fno = 2.40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872